UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N‑8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction): [] Merger [X] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 16, 25 and 26 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 11 of this form and complete verification at the end of the form.) 2. Name of fund: Dreyfus Dynamic Alternatives Fund, Inc. 3. Securities and Exchange Commission File No.: 811-22361 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: David Stephens, Esq.
